OPINION — AG — IF AND WHEN AN AGREEMENT HAS BEEN ENTERED INTO BETWEEN YOU, AS STATE LIBRARIAN AND ARCHIVIST, AND THE FEDERAL AGENCY FROM WHICH YOU HAVE OR WILL RECEIVE THE FEDERAL FUNDS MENTIONED, IN WHICH AGREEMENT A "STATE PLAN" IS SET UP AUTHORIZING YOU TO MAKE GRANTS, SUCH AS ARE ABOVE REFERRED TO, AND ESTABLISHING THE PROCEDURE AND FORMULA FOR THE MAKING THEREOF, THE ATTORNEY GENERAL IS OF THE OPINION THAT YOU WOULD BE AUTHORIZED BY 65 O.S. 1963 Supp., 41 [65-41], 65 O.S. 1963 Supp., 42 [65-42], SUCH GRANTS FROM SAID FEDERAL FUNDS. (FRED HANSEN)